Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered December 18, 2006. The judgment convicted defendant, after a nonjury trial, of criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, after a nonjury trial, of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [2]), defendant contends that he was denied effective assistance of counsel because his first assigned attorney failed to inform the People that defendant wished to testify before the grand jury. The request of defendant to his attorney was made one day before the grand jury met, and thus we reject that contention (see People v Wiggins, 89 NY2d 872, 873 [1996]; People v Gomez, 38 AD3d 1271, 1272 [2007]). “Viewing the evidence, the law, and the circumstances of this case, in totality and as of the time of the representation, we conclude that defendant received meaningful representation” (People v Wise, 49 AD3d 1198, 1200 [2008]; see generally People v Baldi, 54 NY2d 137, 147 [1981]). Defendant failed to preserve for our review his further contention that the conviction is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]). Present—Martoche, J.P., Centra, Lunn, Fahey and Gorski, JJ.